JON 0. NEWMAN, Circuit Judge,
concurring in part and dissenting in part:
I concur in all aspects of Judge Miner's comprehensive opinion except those portions that reject the double jeopardy defense of defendants McIntosh and Russo with respect to their convictions on the RICO substantive and conspiracy counts, 18 U.S.C. § 1962(c), (d) (1982), and their statute of limitations defense with respect to their convictions on the RICO conspiracy count. As to the jeopardy defense, I believe these defendants are entitled to a retrial so that the jury, rather than the trial judge, can make the critical factual determination of when their criminal conduct occurred. As to the limitations defense, I believe these defendants are entitled to a dismissal of the conspiracy charge, in addition to the dismissal of the substantive charge ordered by the majority.
1. Double Jeopardy
Whether the jury should have decided the factual dispute on which the jeopardy defense depends appears to be a novel issue not previously considered by any court. Though many aspects of a jeopardy defense are appropriately determined by the trial judge, the issue presented by this case is whether a defendant is entitled to have a jury decide when his alleged criminal conduct occurred under circumstances where the availability of the jeopardy defense turns on that factual determination. My disagreement with the majority concerning the jury's role in resolving this factual dispute requires some explanation of the issues relevant to the jeopardy defense; as to most of these issues I share the majority's views.
Initially, I agree with the majority that Congress intended RICO offenses to be separate from and in addition to offenses based on predicate acts, United States v. Walsh, 700 F.2d 846, 856 (2d Cir.), cert. denied, 464 U.S. 825, 104 S.Ct. 96, 78 L.Ed.2d 102 (1983), and that the Double Jeopardy Clause does not necessarily bar a RICO conviction simply because a prior conviction or the facts underlying a prior conviction are used to establish a predicate act, see Garrett v. United States, 471 U.S. 773, 105 S.Ct. 2407, 85 L.Ed.2d 764 (1985) *719(allowing use of facts underlying prior conviction to establish predicate act for a continuing criminal enterprise violation, 21 U.S.C. § 848 (1982)). In this case the only predicate acts proven against McIntosh and Russo concerned conduct for which they had previously been convicted. In such circumstances, as the majority appears to accept, the double jeopardy defense may not be rejected in the absence of evidence of continued participation in the affairs of the RICO enterprise after some date relevant to the predicate act offenses. Though questioning Judge Keenan’s use of the day of the guilty plea to the prior charges as the significant date, the majority is satisfied that even if that date is used, there was sufficient evidence in this case to support a finding that McIntosh and Russo. continued to participate in the affairs of the Colombo Family enterprise after the entry of their guilty pleas to the Annichari-co bribery offenses. In view of the concurring opinion in Garrett by Justice O’Con-nor, who provided the fifth vote for affirmance, I agree that participation in the affairs of the RICO enterprise must be shown to have continued after some date relevant to the predicate act offenses. Though it does not matter in this case, nor did it in Garrett, I should think the pertinent date is the last date of the predicate offense, rather than the date of the plea to that offense. That will normally be the date of the indictment, since the Government frequently indicts for conduct continuing up to that time. Once an indictment has been returned for a predicate act offense, the Government should not be obliged to reindict for continuing conduct occurring between the date of that indictment and the date of conviction, on pain of being barred on jeopardy grounds from using evidence of conduct during that interval in a subsequent RICO prosecution.
I disagree with the majority, however, that it was sufficient for the trial judge to make the factual determination that McIntosh and Russo committed enterprise activity after the predicate offenses for which they had been convicted. That determination should have been made by the jury under a proper instruction, which was requested and denied.
In many situations, I readily acknowledge, the trial judge may properly adjudicate a double jeopardy defense. Where the defense poses the issue of whether the statute defining the prior offense and the statute defining the current offense each require proof of a fact not required by the other statute, see Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932), that issue of law is manifestly for the trial judge. And whenever the defendant asserts a jeopardy defense in a ■pretrial motion to secure insulation from trial, the judge may properly decide the motion and make all factual determinations necessary to its resolution. As the majority points out, trial judges regularly decide jeopardy claims raised in advance of trial and conduct evidentiary hearings where necessary. See, e.g., United States v. Stricklin, 591 F.2d 1112 (5th Cir.), cert. denied, 444 U.S. 963, 100 S.Ct. 449, 62 L.Ed.2d 375 (1979). But if a trial judge has denied a pretrial jeopardy motion, a jury must make the factual determination at trial as to when the charged offense occurred where, as here, that factual determination is critical to the jeopardy defense.
Once the defendant has shown that the predicate acts the Government intends to prove in a RICO prosecution have resulted in a prior conviction, the Government is obliged, by virtue of Justice O’Connor’s concurrence in Garrett, to prove that the defendant continued to participate in the enterprise after the prior offenses. The majority here accepts that requirement. No case has ever held that where the prosecution is obliged to prove that criminal conduct occurred at a particular time (in this case, after a particular date), the trial judge may take from the jury the issue of whether that circumstance has been proved. Juries regularly make such findings in determining whether the offense charged was committed within the applicable period of limitations. It is difficult to understand why the jury that determines the time of an offense for purposes of a statutory requirement does not do so for purposes of a constitutional requirement.
*720The need to have the jury make the factual determination of when the criminal conduct occurred for purposes of a jeopardy defense is highlighted by the circumstances of this case. The jury was asked to determine, as an element of the RICO substantive offense, whether McIntosh and Russo participated in the affairs of a criminal enterprise; the jury was instructed that it must find that each defendant committed two predicate acts, one of which occurred in the five years preceding the indictment. The defendants requested an instruction that the jury would also have to find some type of conduct subsequent to their predicate act offenses that established either a second predicate offense or at least participation in a criminal enterprise.1 This instruction was refused. Thus, the jury was permitted to convict McIntosh and Russo on the basis of evidence that they participated in the criminal enterprise solely by committing the Annicharico bribery offenses. Though there is evidence that would permit a finding of criminal enterprise activity after these offenses, and Judge Keenan made such a finding, a jury asked to consider the matter would have been entirely justified in thinking that the evidence of conduct subsequent to the An-nicharico offenses was insufficient to prove continued participation in the criminal enterprise. We are thus left with the possible anomaly of a guilty verdict rendered jointly by a jury and a judge who may have found the facts differently. Under the charge as given, the jury could have convicted solely because of the predicate act offenses and may have believed there was no subsequent enterprise activity by Mcln-tosh and Russo, while the judge has made the contrary finding that such subsequent activity occurred. In my judgment, neither the right to trial by jury nor the protection of the Double Jeopardy Clause can be circumvented by permitting a judge to replace the jury as the fact-finder as to when criminal conduct occurred.
The majority upholds the judge’s role in making the key factual determination as to enterprise activity out of expressed solicitude for the defendants. Repeating an argument advanced by the Fifth Circuit in United States v. Stricklin, supra, 591 F.2d at 1119, the majority suggests that if the jury does the fact-finding, the defendant will be prejudiced in two ways: The jury will hear evidence of the prior conviction, and the defendant may have to make incriminating statements about the prior offense (if there has been no conviction) in order to establish his jeopardy defense. For three reasons, this argument is unavailing. First, the defendant has a right to jury consideration of the factual issue, and, if he believes that submission of the issue to the jury will be harmful, he can ask that the matter be decided by the judge.2 McIntosh and Russo sought to have the matter put to the jury and were denied that right. Second, because only time is at issue, the jury can consider the factual issue without ever hearing anything about a prior offense. A defendant raises the jeopardy defense before trial by showing that he has been convicted of a prior offense and disputing that he committed any enterprise activity after the last date of the prior *721offense. At that point the burden is on the Government to prove that such activity occurred after the relevant date. If the jeopardy issue is pursued at trial, the jury need be told only that it must find such activity to have occurred after the relevant date. There is no need for the jury ever to know about the prior conviction in trials where the fact of conviction is not otherwise in evidence. And because the burden is on the Government to prove the enterprise activity in the relevant time period, the defendant is not obliged to testify or present any evidence to the jury. Third, in this case evidence of the Annicharico bribery offenses was already before the jury because the Government used the defendants’ convictions of these offenses to establish the required predicate offenses. Thus jury fact-finding as to when the offense occurred will not prejudice a defendant in any case and surely not in this case.
For these reasons, I conclude that McIntosh and Russo are entitled at least to a new trial.
2. Statute of Limitations
The majority reverses the convictions of McIntosh and Russo on the RICO substantive count for lack of evidence that either of them committed a predicate act within the five-year limitations period. I agree with that holding. I disagree, however, with the rejection of the limitations defense as to the RICO conspiracy count.
Conspiracies that may be established without proof of an overt act do not terminate for limitations purposes until the objectives of the conspiracy have either been accomplished or abandoned. See United States v. Grammatikos, 633 F.2d 1013, 1023 (2d Cir.1980). RICO conspiracies do not require proof of an overt act. However, it is the settled law in this Circuit that each defendant charged with a RICO conspiracy must be shown not only to have joined the overall criminal enterprise conspiracy but also to have joined specific conspiracies to commit at least two predicate acts. United States v. Teitler, 802 F.2d 606, 612-13 (2d Cir.1986); United States v. Ruggiero, 726 F.2d 913, 921 (2d Cir.), cert. denied, 469 U.S. 831, 105 S.Ct. 118, 83 L.Ed.2d 60 (1984); United States v. Barton, 647 F.2d 224, 237 (2d Cir.), cert. denied, 454 U.S. 857, 102 S.Ct. 307, 70 L.Ed.2d 152 (1981). That requirement raises the issue whether a defendant may be convicted of a RICO conspiracy where the Government fails to prove that a specific conspiracy to commit a predicate act continued into the limitations period. I believe we must reject a conviction in such circumstances if we are fully to respect the Teit-ler-Ruggiero-Barton requirement.
If a defendant can be convicted of a RICO conspiracy whenever the objectives of the overall conspiracy continue into the limitations period, there seems little point in requiring proof of his agreement to commit two predicate acts. Indeed, as this case illustrates, it is extremely anomalous to insist that at least one predicate act occur within the limitations period in order to convict on a RICO substantive count and not require that at least one conspiracy to commit a predicate act continue into the limitations period in order to convict on a RICO conspiracy count. McIntosh and Russo committed the RICO substantive offense when they first joined the Colombo Family criminal enterprise and thereafter committed the Annicharico bribery offenses. They committed the RICO conspiracy offense when they first agreed to join the Colombo Family criminal enterprise and thereafter agreed to commit the Anni-charico bribery offenses. Their conviction on the substantive offense is now vacated because these bribery offenses were completed before the limitations period and no other predicate act occurred within the limitations period. But they stand convicted of the conspiracy offense even though their agreement to commit the bribery offenses ended before the limitations period (when those offenses were complete) and no agreement to commit any other predicate act continued within the limitations period. Thus, these defendants are exonerated because the predicate acts they committed occurred more than five years prior to indictment, but they remain convicted even though their agreement to commit those same acts also ended more than five years *722prior to indictment. I do not understand how the criminal law can deal more harshly with a defendant who only agrees to commit a time-barred predicate act than with a defendant who commits such an act.
For these reasons, I would reverse the convictions of McIntosh and Russo on the RICO conspiracy count.
On the jeopardy and limitations issues, I respectfully dissent to the extent indicated. In all other respects, I join the opinion of the Court.

. The requested instruction focused on the time period after the plea to the prior offenses, since Judge Keenan had expressed the view that the Double Jeopardy Clause required evidence of enterprise activity after that date, or at least accumulation of evidence of such activity sifter that date. See United States v. Persico, 620 F.Supp. 836, 844 (S.D.N.Y.), aff’d without consideration of this point, 774 F.2d 30 (2d Cir.1985). Though I would permit the Government to defeat the jeopardy defense by showing enterprise activity occurring any time after the last date of the prior offenses, see text, supra, the defendants cannot be faulted for requesting a charge that used the time period deemed pertinent by the trial judge.


. Even if the Government’s opportunity to insist on a jury trial, see Singer v. United States, 380 U.S. 24, 85 S.Ct. 783, 13 L.Ed.2d 630 (1965); Fed.R.Crim.P. 23(a), were deemed applicable to the narrow factual dispute on which the jeopardy defense turns in this case, a defendant who preferred not to submit the issue to the jury could avoid doing so. He could make his pretrial motion to the judge for dismissal on jeopardy grounds, and, if that motion was denied, appeal either pretrial or post-trial to challenge the sufficiency of the evidence of enterprise activity after the relevant date. Nothing would require him to renew the jeopardy defense before the jury.